 Case 3:21-cv-00540-NJR Document 17 Filed 07/15/21 Page 1 of 3 Page ID #93




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS
                               EAST ST. LOUIS DIVISION


 RYAN KENT, MATTHEW A. MORTON,                        Case No. 3:21-cv-00540-NJR
 and JOSHUA A. MORTON, individuals,

      Plaintiffs,

 v.

 THOMAS J. VILSACK, in his official
 capacity as Secretary of Agriculture; ZACH
 DUCHENEAUX, in his official capacity as
 Administrator, Farm Service Agency,

      Defendants.


PLAINTIFFS’ OPPOSITION TO MOTION FOR ADMINISTRATIVE STAY PENDING
              RESOLUTION OF DEFENDANTS’ STAY MOTION

       The Court should deny Defendants’ motion for an administrative stay, ECF No. 16.

Plaintiffs filed their complaint on June 7, 2021, alleging that Section 1005 of the American Rescue

Plan Act of 2021 violates the United States Constitution by discriminating against farmers and

ranchers on the basis of race. ECF No. 1. Defendants were served with the complaint and summons

on June 11, see ECF No. 13, making their answer due August 10 under Federal Rule of Civil

Procedure 12(a)(2).

       Now, Defendants assert that this case should be put on hold indefinitely in deference to a

class certification ruling by a federal court in Texas. See Defs.’ Mot. to Stay Proceedings, ECF

No. 15. Plaintiffs will respond to that assertion in their forthcoming Opposition, explaining that

such a stay is unwarranted. But in the meantime, there is no need for the administrative stay that

Defendants request in ECF No. 16. A federal district court in Wisconsin recently denied an

identical motion by Defendants for an administrative stay in another challenge to Section 1005.



                                                1
 Case 3:21-cv-00540-NJR Document 17 Filed 07/15/21 Page 2 of 3 Page ID #94




See Faust v. Vilsack, 1:21-cv-00548 (E.D. Wis. July 13, 2021), ECF No. 55 (“TEXT ONLY

ORDER DENYING 52 Motion to Stay the parties[’] upcoming deadlines . . . .”). This Court should

do likewise. The only pending deadline in this case is Defendants’ answer, which will not be due

for nearly a month. This Court will therefore have sufficient time to receive briefing and rule on

Defendants’ stay motion without the need for an administrative stay of all proceedings.

       Defendants’ Motion for an Administrative Stay Pending Resolution of Defendants’ Stay

Motion should be denied.


DATED: July 15, 2021.

Respectfully submitted,

PACIFIC LEGAL FOUNDATION

 s/ Glenn E. Roper
 Glenn E. Roper,                              Wencong Fa, Cal. Bar No. 301679*
 Colo. Bar No. 38723                          Christopher M. Kieser,
 Lead Counsel                                 Cal. Bar No. 298486*
 1745 Shea Center Dr., Suite 400              930 G Street
 Highlands Ranch, CO 80129                    Sacramento, CA 95814
 Telephone: (916) 419-7111                    Email: WFa@pacificlegal.org
 Facsimile: (916) 419-7747                    Email: CKieser@pacificlegal.org
 Email: GERoper@pacificlegal.org
 Service: IncomingLit@pacificlegal.org


                                     Attorneys for Plaintiffs
                                         * Pro Hac Vice




                                                2
 Case 3:21-cv-00540-NJR Document 17 Filed 07/15/21 Page 3 of 3 Page ID #95




                                CERTIFICATE OF SERVICE

       I hereby certify that on July 15, 2021, I submitted the foregoing to the Clerk of the Court

via the District Court’s CM/ECF system, which will provide notice of the submission of this

document to all counsel of record.

                                            s/ Glenn E. Roper
                                            Glenn E. Roper

                                            Attorney for Plaintiffs




                                                3
